                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-551-RJC-DCK

 Q.E.D. ENVIRONMENTAL SYSTEMS, INC.,                     )
                                                         )
                 Plaintiff,                              )
                                                         )
     v.                                                  )      ORDER
                                                         )
 PUMPONE ENVIRONMENTAL, LLC,                             )
                                                         )
                 Defendant.                              )
                                                         )

          THIS MATTER IS BEFORE THE COURT on the “Joint Motion To Stay Proceedings

Pending Patent Reexamination” (Document No. 21) filed April 28, 2020. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting consent

of the parties, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that the “Joint Motion To Stay Proceedings Pending

Patent Reexamination” (Document No. 21) is GRANTED.

          IT IS FURTHER ORDERED that the parties shall file a Joint Status Report on June 30,

2020, and every ninety (90) days thereafter, updating the Court as to the progress of the Patent

Office Reexaminations. The parties shall also file a Joint Status Report within fourteen (14) days

of the issuance of any final decision from the Patent Office regarding the Reexamination of either

the ‘483 Patent or the ‘651 Patent.

          SO ORDERED.                  Signed: April 29, 2020




      Case 3:19-cv-00551-RJC-DCK Document 23 Filed 04/30/20 Page 1 of 1
